Citation Nr: 0430884	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  92-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for a service-
connected neurological disorder of the cervical spine, 
currently evaluated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).  

Procedural history

The veteran had active service from February 8, 1959 to 
August 7, 1959. 

Service connection was granted for a neurological disorder of 
the cervical spine in a September 1986 VA rating decision, at 
which time a 20 percent disability rating was assigned.  

In March 1989, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his neurological disability of the cervical spine.  
[The March 1989 claim was phrased in terms of a notice of 
disagreement with the September 1986 rating decision.  
However, the appeal period had already expired.  See 
38 U.S.C.A. § 7105 (West 2002).  Accordingly, the March 1989 
communication was interpreted as an increased rating claim.]  
In a June 1991 rating decision, the RO denied the claim.  The 
veteran disagreed with the June 1991 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 1992.  

The Board notes that this matter was previously before the 
Board in July 1996.  In that decision, the Board denied the 
veteran's claim for an increased disability rating.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an Order dated 
July 1997, the Court vacated the Board's July 1996 decision 
and remanded this matter to the Board for development 
consistent with the Court's Order.

In January 1998, January 2000, and February 2003, the Board 
remanded this issue for further evidentiary development.  In 
each instance, after the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials.  The matter 
is now back before the Board.


FINDINGS OF FACT

1.  The veteran's neurological disorder of the cervical spine 
is manifested by subjective reports of pain in the left arm, 
which has been medically attributed to non service-connected 
factors, and objectively confirmed evidence of mild give-way 
weakness in the left arm.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's neurological disorder of 
the cervical spine so as to render impractical the 
application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for a 
neurological disorder of the cervical spine  have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2004).

2.  The criteria for an increased disability rating for the 
neurological disorder of the cervical spine on an extra- 
schedular basis have not been met. 38 C.F.R. 3.321(b) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected neurological disorder of the 
cervical spine.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements. For reasons 
expressed immediately below, the Board finds that the VCAA 
has been satisfied on all points.  The Board observes that 
its February 2003 remand was calculated, in part, to ensure 
VCAA compliance. 

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the various rating decisions, by the April 1992 
statement of the case (SOC), by the numerous Board remands in 
July 1993, March 1994, January 1998, January 2000, and 
February 2003, by the July 1996 Board decision, and by SSOCs 
dated in April 1992, August 1992, October 1993, March 1996, 
April 1999, August 1999, June 2002, and February 2004 of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, pursuant to instructions contained in the 
Board's February 2003 remand a letter was sent to the veteran 
in November 2003, with a copy to his representative at the 
time.  The letter was specifically intended to address the 
requirements of the VCAA.  That letter explained that "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  It also 
enumerated the evidence already received, and it provided a 
description of the evidence still needed to establish 
entitlement.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2003 VCAA letter, the RO informed the veteran that 
the RO would get such things as "Relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The veteran was also informed that, at his 
request, VA would obtain "Relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Finally, the veteran was informed that 
"We'll also assist you by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The November 2003 letter informed the veteran that "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2003 letter specifically 
requested that he "Please send us any additional information 
or evidence as soon as possible."  The Board believes that 
this request complies with the requirements of 38 C.F.R. § 
3.159 (b).

The Board finds that the November 2003 letter properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that the letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
June 1991, long before the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  

Subsequent to furnishing the veteran with the VCAA letter in 
November 2003, the RO readjudicated his claim in a February 
2004 SSOC.  Thus, any VCAA notice deficiency has been 
rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records.  The veteran has 
been afforded several VA examinations, including in February 
and March 1992, August 1993, April 1995, November 1998, 
September 2000, January 2002, and May 2003.  The RO also 
obtained the veteran's Social Security Administration (SSA) 
records.  The veteran has submitted private medical records 
and several lay statements in his behalf.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
presented personal testimony before a RO hearing officer in 
August 1993 and in July 1998.  The transcripts of those 
hearings are of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

Diagnostic Code 8514 governs complete and incomplete 
paralysis of the musculospiral nerve (radial nerve), and 
provides as follows: 

Major	Minor
70%	60%	
Complete; drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted 
falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend 
proximal phalanges of fingers, extend thumb, or 
make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss 
of synergic motion of extensors impairs the hand 
grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.

Incomplete:
50%	40%	Severe;

30%	20%	Moderate;

20%	20%	Mild.

See 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2004).

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 
See 38 C.F.R. § 4.6 (2003).

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with neurological disorders.  
However, it does not appear that Diagnostic Code 8514 
underwent any changes.  

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran injured his left shoulder in April 1984 while 
performing National Guard duty.  As was noted in the 
Introduction, service connection was granted in a September 
1986 VA rating decision, based on medical evidence which 
revealed chronic radiculopathy in the C-7 distribution on the 
left.  Left medial fasciectomy and nerve root decompression 
was done in August 1986; soon thereafter, the veteran 
reported that his left upper extremity pain was gone.  

The veteran underwent a VA electromyographic study in 
February 1991, which was within normal limits.  Neurological 
examination detected motor strength as being grossly 4 to 4+ 
out of 5 in the left upper extremity.  

The veteran underwent a VA physical examination in March 
1992.  The general physical examination was "unremarkable."  
Electroencephalographic and nerve conduction testing revealed 
essentially normal findings.  

The veteran underwent another VA physical examination in 
August 1993.  Motor strength was rated at 4.5 out of 5 in the 
left upper extremity.  Sensory examination revealed decreased 
sensation for touch and pinprick of the left upper extremity.
    
During a VA peripheral nerves examination in April 1995, the 
veteran was found to have a "normal C7" examination 
bilaterally.  Pinprick testing was normal bilaterally.  The 
examining physician opined that the veteran's neurological 
examination was "generally intact".    

 During a November 1998 examination, there was no objective 
evidence of any sensory deficit.  The veteran had no 
demonstrable atrophy of the muscles of the shoulder girdles, 
arms, or forearms.   
 
On examination in September 2000, the veteran had no muscle 
atrophy of any major muscle group.  Generally, he had normal 
muscle mass, muscle tone, and muscle bulk throughout the 
upper and lower extremities.  He was noted to hold his left 
arm still while walking.  He tended to have give-away 
weakness on triceps examination, biceps examination, and grip 
strength examination of the left upper extremity.  With 
respect to sensation, the September 2000 examiner noted an 
inconsistent decreased pinprick of the left upper extremity 
that was patchy in it's distribution.  The veteran was noted 
to have complained of patchy decreased sensation on the left 
side of his back all the way down to his waist to pin prick. 

The September 2000 examiner noted that, on range of motion of 
his neck, the veteran tended to move his neck very 
cautiously; however general range of motion appeared to be 
near normal.  Moreover, the September 2000 examiner appeared 
to indicate that the veteran's nerve compression was no 
longer present.  He stated that there was no indication that 
the veteran had nerve root compression of any nerves of his 
left upper extremity.  The examiner specifically noted that 
the MRI of 1999 and the EMG conducted near the same time 
showed no deterioration which might be related to his service 
connected disability. 
   
The veteran was again examined in January 2002.  Sensation to 
pin prick was reduced in the left C2 to Tl level in a patchy 
distribution. The January 2002 examiner found no muscle 
atrophy.  Strength testing disclosed give-way weakness in the 
left arm when deltoid, biceps, triceps and handgrip were 
tested.  

The January 2002 examiner noted that multiple examiners from 
neurology and other specialties had also found no evidence of 
muscle atrophy and had often noted prominent give-way 
weakness.  He suspected that, as others have found in past 
examinations, strength in the left C7 muscles was normal or 
only mildly weak.  

The January 2002 examiner found that, going through the 
motions of the motor examination was found to produce only 
minor distress.  The examiner noted that a series of EMG/NCV 
tests have shown that there is no evidence of continued root 
compression or on-going injury at C7.  MRI has confirmed the 
lack of a compressive lesion. The examiner raised the 
question as to why the veteran continued to report pain.  The 
examiner indicated that the veteran lacked the autonomic 
features that often accompany severe chronic pain due to 
nerve root injury, and the degree of pain and its constancy 
had been questioned in the past by other examiners.  

As noted elsewhere in this decision, the case was remanded by 
the Board in February 2003.  In a June 2003 addendum, the 
examiner stated that if radial nerve weakness was present, it 
was minor and masked by give-way weakness.  However, the 
veteran was noted to exhibit give-way weakness for all the 
muscles of the left arm and not just those innervated by C7.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected neurological disorder of the cervical 
spine, which is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8514 (2004).  He essentially contends that the 
disability is more severe than is contemplated by the 
currently assigned rating, and has specifically referred to 
pain which he contends is associated with the service-
connected neurological disability.

As was noted in the Introduction, this issue was the subject 
of a remand by the Court in July 1997.  The reasons for that 
remand were discussed by the Board in some detail in its 
January 1998 remand.  As also noted in the Introduction, the 
case was remanded by the Board on two subsequent occasions.  
The Board believes that all appropriate development has been 
accomplished.

The Board is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991) to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. § 
7104(d)(1). A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind. 

Mittleider concerns

The Board is presented with a record on appeal which 
demonstrates that, in addition to a neurological disorder of 
the cervical spine, the veteran has been diagnosed with 
degenerative joint disease of the cervical spine, for which 
service connection has been denied.  

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  A critical 
question to be determined in connection with this appeal, 
therefore, is whether any non service-connected pathology 
contributes to the veteran's overall level of cervical spine 
symptomatology and whether the evidence provides a sufficient 
basis for the Board to distinguish such symptoms.  

As was noted in the factual background section, above the 
veteran was afforded a VA examination in January 2002.  In 
February 2003, the Board remanded the issue and requested 
that the January 2002 examiner answer several specific 
questions, one of which was the proper apportionment of 
symptoms between the service connected neurological disorder 
and the non service connected degenerative joint disease 
(arthritis).  

In May 2003, the VA examiner submitted an addendum which 
addressed this question.  The examiner determined that the 
reported pain of the shoulder, upper chest, neck, and loss of 
function in these areas is unlikely to be due to the service-
connected neurological disorder.  The examiner noted that 
during post-operative follow-up on August 31, 1986, the 
veteran said that he was "doing well" and that his left upper 
extremity pain was "gone."   The examiner also noted that the 
November 1998 VA examiner found that the veteran "did not 
appear to be in any significant pain during the examination."  
According to the examiner, these observations suggest that 
the overall outcome of the treated radiculopathy was that of 
improvement rather than deterioration and extension.  

The examiner also noted that a C7 injury would more likely 
than not cause pain in a radicular pattern and not diffuse 
pain extending into non-C7 regions, such as the neck and 
shoulder.  The examiner reasoned that one can occasionally 
get "referred pain" in areas not directly innervated by the 
injured nerve, but the pain could be explained more readily 
by the degenerative changes observed in the spine.  

To the extent that the veteran himself is attempting to 
ascribe his symptoms to a particular cause, it is now well-
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, his opinion is 
entitled to no weight of probative value.

Similarly, the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
Based on the May 2003 medical findings, and the medical 
reports referred to therein,  a preponderance of the medical 
evidence shows that symptoms such as pain and loss of 
function in the left arm and shoulder are not attributable to 
the veteran's neurological disorder of the cervical spine.  
The primary symptom attributable to the service connected 
disorder is give-way weakness.   The Board will assign a 
rating on this basis below.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

The veteran was diagnosed with mild, chronic, left-side C7 
radiculopathy in June 1986.  This diagnosis has consistently 
been confirmed since that time.  The veteran underwent a left 
medial facetectomy with nerve root decompression in June 
1986.  By the veteran's account, the principal current 
manifestation of his neurological disorder is pain in the 
left arm and shoulder.  However, as noted above, the 
complaint of pain has been medically attributed to a 
nonservice connected disorder.  The primary symptom that has 
been objectively attributed to the service connected disorder 
is mild weakness of the left arm.  

Diagnostic Code 8514, which pertains to complete and 
incomplete paralysis of the musculospiral nerve, appears to 
most closely match the evidence and reported symptomatology 
with respect to the veteran's neurological disorder of the 
cervical spine.  The Board notes that while several other 
neurological diagnostic codes are arguably applicable to the 
veteran's disability, in that they apply to impairment of 
function of the upper extremities, those diagnostic codes 
provide the same essential diagnostic framework (severe, 
moderate, and mild disability).  Only Diagnostic Code 8513 
provides a higher disability rating than Diagnostic Code 8514 
for a similar level of disability.  However, Diagnostic Code 
8513 governs paralysis of all radicular groups, which is not 
shown in the veteran's case.  

The Board believes that use of diagnostic codes specifically 
dealing with the cervical spine are less appropriate, given 
the neurological nature of the veteran's symptoms.  As noted 
above, service connection for arthritis of the cervical spine 
has been denied, and the May 2003 VA examiner opined that the 
only pathology attributable to the service-connected 
disability was in the nature of a neurological deficit, 
namely some functional weakness.  Thus, application of the 
General Rating Formula for Diseases and Injuries of the Spine 
[Diagnostic Codes 5235-42] is not appropriate given the 
particular circumstances of this case. 

Accordingly, Diagnostic Code 8514 is the most appropriate as 
to this issue and the Board will apply it below.

Schedular rating

The Board notes initially that the veteran has consistently 
been noted as right-handed.  Therefore, the left arm is 
considered his minor arm for rating purposes.  Accordingly, 
to warrant a higher 40 percent rating, the evidence must show 
that his neurological disorder of the cervical spine has 
resulted in incomplete paralysis that is severe.

The relevant medical evidence of record has been set forth 
above.  In general,  the clinical evidence shows little or no 
pathology attributable to the service-connected neurological 
disability.  Examinations and nerve conductions studies have 
been normal or close to normal.  The most recent VA examiner 
made the point in May 2003 that the 1986 surgery appeared to 
have been successful and that it was unlikely that the 
veteran's condition would have deteriorated thereafter.   

After reviewing this evidence, the Board cannot help but 
notice that there is evidence in the medical reports which is 
suggestive of exaggeration of symptomatology on the part of 
the veteran.  This was summed up by the May 2003 VA examiner, 
who reviewed the medical record and noted that physical 
examinations over the years had demonstrated little or no 
evidence of objective pathology such as muscle atrophy and 
that there is no objective evidence for lost motor function 
with respect to the left arm.  Instead, the examiner stated 
there appeared to be a "functional give-way weakness" noted 
on previous examination.  The Board interprets this 
statement, in light of the other medical evidence of record,  
as indicating that the examiner believed that the veteran was 
feigning weakness on testing.  The same examiner noted in 
January 2002 that the veteran lacked the autonomic features 
that often accompany severe chronic pain due to nerve root 
injury, and the degree of pain and its constancy had been 
questioned in the past by other examiners.  

There were also inconsistent responses on the part of the 
veteran to testing during the November 1998 examination.  
That examiner commented that the veteran described a non-
anatomic distribution of sensory changes in both upper 
extremities.  The examiner also noted that, although the 
veteran repeatedly gave way on muscle strength testing, when 
he was distracted he had good strength throughout.  
The examiner commented that "He gave way repeatedly on muscle 
testing but did not appear to have any localized motor 
weakness".  The January 2002 examiner noted that the veteran 
exhibited give-way weakness for all the muscles of the left 
arm, not just those innervated by C7.  
  
There are other examples of drama on the part of the veteran.  
The September 2000 examiner noted that, during range of 
motion studies, the veteran tended to move his neck very 
cautiously; however, general range of motion appeared to be 
near normal.   
The veteran was noted to hold his left arm still while 
walking, evidently for no medically identified reason.  

As noted by the January 2002 examiner, the evidence 
consistently shows only mild or slight weakness of the left 
arm as compared to the right, with generally normal muscle 
mass, muscle tone, and muscle bulk.  Sensory testing appears 
to show no objective evidence of sensory deficit or other 
abnormal findings.  With respect to the veteran's primary 
complaint of pain, as stated above, this symptom was 
attributed to the veteran's nonservice-connected arthritis by 
the May 2003 VA examiner.  This conclusion is supported by 
other evidence of record.  
In March 1992, an examiner, Dr. W., reported that a 
contemporaneous electromyographic test had resulted in normal 
findings.  Dr. W. commented that he could not account for the 
appellant's cervical radicular symptoms as the cause of his 
shoulder pain.   
   
In sum, the competent medical evidence of record indicates 
that the service-connected disability is manifested at most 
by slight weakness of the arm.  There is no objective 
evidence of record which approximates severe incomplete 
paralysis.  Indeed, the September 2000 examiner appeared to 
indicate that the veteran's nerve compression was no longer 
present.  He stated that there was no indication that the 
veteran has nerve root compression of any nerves of his left 
upper extremity.  The examiner specifically noted that a 1999 
MRI and EMG showed no deterioration which might be related to 
his service connected disability.  

The veteran himself has ascribed various symptomatology, 
principally pain, to his service-connected disability.  At an 
August 1993  personal hearing before a hearing officer at the 
RO, the veteran testified that he experienced constant pain.  
Although the veteran is competent to report his symptoms, 
like all evidence his self-reports must be evaluated in the 
light of the entire record.  The Board believes that the 
competent and objective medical evidence of record, which has 
been discussed in detail above, demonstrates that pathology 
attributable to the service connected disability is virtually 
nil.  In the Board's view, such evidence outweighs the 
veteran's statements to the contrary.  As discussed above, he 
is not competent to render opinions on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Other lay statements have also been considered.  In February 
1993, lay statements were received from B.L., P.D., and 
S.L.T.  In substance, the statements reflect the makers' 
observations that the veteran appeared to be in constant 
pain, and had difficulty sleeping.  These statements are 
consistent with the veteran's account, but are similarly 
unpersuasive as to the issue of attribution of symptoms to 
the veteran's service-connected disability.  
 
The Board notes that Diagnostic Code 8514 includes a list of 
specific symptoms that are associated with complete paralysis 
of the musculospiral nerve.  While the veteran does not 
contend that he suffers complete paralysis, the Board has 
considered whether such symptoms might be present to a lesser 
degree, so as to approximate "severe" incomplete paralysis.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [use of the 
term "such as" in the rating criteria demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating].  However, the Board 
can identify no evidence consistent with symptoms such as 
"drop of hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger; can not extend hand at 
wrist, extend proximal phalanges of fingers, extend thumb, or 
make lateral movement of wrist; supination of hand, extension 
and flexion of elbow weakened, the loss of synergic motion of 
extensors impairs the hand grip seriously; total paralysis of 
the triceps occurs only as the greatest rarity."

For reasons explained above, the objective medical evidence 
of record appears to show a neurological disorder of the 
cervical spine which is manifested by a level of 
symptomatology that is at most no more than mild.  In light 
this evidence, the Board believes that the criteria for a 40 
percent rating are not approximated.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  However, as noted 
above, the veteran's complaints of pain and limitation of 
function have been not attributed to the service-connected 
disability by the May 2003 VA examiner, and the remaining 
medical evidence similarly does not show any such connection.  
Accordingly, a higher disability evaluation on the basis of 
additional functional loss due to pain under 38 C.F.R. §§ 
4.40 and 4.45 (2004) is not warranted.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the February 2004 Supplemental Statement of the Case, the 
RO considered 38 C.F.R. § 3.321(b)(1), pertaining to 
extraschedular ratings, and determined that it was not 
applicable in this case.  See the February 11, 2004 SSOC, 
page 8.  The Board will accordingly address the matter.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized, and certainly not frequently hospitalized, for 
his service-connected disability.  It appears that the last 
hospitalization for this disability was for the surgery in 
1986 which has been described in the factual background 
section above.  There is also no evidence on file that the 
service-connected disability markedly interferes with 
employment.  It appears that the veteran has been unemployed 
for many years and is in receipt of Social Security 
Administration (SSA) disability benefits.  However, the July 
1993 SSA decision made it clear that the veteran's 
unemployability was due to numerous medical problems.  There 
are no exceptional or unusual clinical manifestations 
demonstrated.  Indeed, as described in detail above medical 
examiners have been hard pressed to identify any residuals of 
the service-connected neurological problem.   

In short, for reasons stated immediately above the Board 
finds nothing in the record which may be termed exceptional 
or unusual so as to warrant referral for an extraschedular 
rating.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected neurological disorder of the 
cervical spine.  The benefit sought on appeal is accordingly 
denied.






	(CONTINUED ON NEXT PAGE)





ORDER

An increased disability rating for the service-connected 
neurological disability of the cervical spine is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

